Title: From George Washington to Andrew E. Belknap, 8 October 1798
From: Washington, George
To: Belknap, Andrew E.



Sir,
Mount Vernon 8th Oct. 1798.

Your letter of the 20th Ult. came duly to hand. William Herbert Esqr. of Alexandria will receive, distribute, & collect the money agreeably to the subscription I sent you; but it will be necessary to accompany the Books with the original Paper, or a copy thereof for his information with respect to the subscribers; & Instructions.
You will please to recollect that I am in possession already of the first volume of the American Biography written by your deceased & worthy father, and I will just add that, if to my name is annexed more than one Copy, it was done with a view to encourage the work in continuation; more therefore would be useless to me. And if the surplus could be disposed of where they are, it would be more agreeable to me. but do as you please in this respect. I am—Sir Your Very Hble Servt

Go: Washington

